Citation Nr: 0726893	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  00-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right shoulder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the left shoulder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1999.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which granted service connection for (1) 
traumatic arthritis of the right shoulder, (2) traumatic 
arthritis of the right shoulder, and (3) degenerative disc 
disease of the cervical spine, and assigned a 10 percent 
evaluation for each, effective August 1, 1999.
  
The Board remanded the case to the RO for further development 
in October 2003.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  Considering his complaints of pain and functional 
impairment, and providing him the benefit of the doubt, the 
evidence shows that the veteran has limitation of the right 
shoulder to the shoulder level; however, there is no evidence 
of limitation of motion midway between the side and shoulder 
level or recurrent dislocation of the right shoulder. 



2.  Considering his complaints of pain and functional 
impairment, there is no evidence that the veteran's left 
shoulder disability results in limitation of motion to the 
shoulder level; there is also no evidence of non-union of the 
clavicle or scapula with loose movement.

3.  Considering his complaints of pain and functional 
impairment, there is no evidence that the veteran's cervical 
spine disability resulted in moderate limitation of motion of 
the cervical spine; forward flexion of the cervical spine of 
less than 30 degrees; a combined range of motion of the 
cervical spine of less than 170 degrees; moderate 
intervertebral disc syndrome with recurring symptoms; or, 
intervertebral disc syndrome with incapacitating episodes of 
at least two weeks in the past 12 months..


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no greater, 
have been met for traumatic arthritis of the right shoulder.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201, and 
5203 (2006).

2. The criteria for an evaluation in excess of 10 percent for 
traumatic arthritis of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201, and 
5203 (2006).

3. The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
Diagnostic Codes 5290 and 5293 (prior to September 26, 2003) 
and Diagnostic Codes 5010, 5242, 5243 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2004 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

A July 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board notes that VCAA compliant 
notice was not received prior to the initial rating decision.  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes that in February 2000, the RO granted the 
veteran's initial claims for service connection for traumatic 
arthritis of the right and left shoulder, and for 
degenerative disc disease of the cervical spine, assigning 10 
percent evaluations for each.  The veteran's current appeal 
is for a higher initial evaluation of these service connected 
disabilities.  The May 2004 VCAA notice letter addressed the 
veteran's appeal for a higher initial evaluation.  The 
veteran was afforded an opportunity to submit additional 
evidence in support of his claim.  The veteran's claims were 
subsequently reconsidered by the RO in a December 2006 
supplemental statement of the case, with consideration for 
amendments to the schedular criteria for the rating of spine 
disabilities.  The Board finds that VA has complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b).  As there is no indication that any 
notice deficiency reasonably affects the outcome of this 
case, the Board finds that any VCAA notice deficiency is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Board notes 
that pursuant to the October 2003 remand, the RO made an 
additional attempt to request previously identified private 
treatment records from the Mary Fisher Clinic in Pagosa 
Springs, Colorado and from the Allied Institute of Medicine 
in New Braunfels, Texas.  In a May 2004 development letter, 
the RO asked the veteran to sign authorization and consent 
forms so that they could request such records.  The veteran 
did not submit authorization and consent forms for the Mary 
Fisher Clinic or the Allied Institute of Medicine, but 
instead identified several new private treatment providers on 
a single consent form in June 2004.  The veteran subsequently 
submitted additional medical records from the Brooke Army 
Medical Center in April 2005.  In a July 2006 notice letter, 
the RO informed the veteran that he needed to submit separate 
authorization and consent forms for each of the health care 
providers he identified in his June 2004 correspondence.  In 
an October 2006 response to the July 2006 notice, the veteran 
indicated that he had no other information or evidence to 
submit.  The Board finds that the RO has fully complied with 
terms of the October 2003 remand order and has made 
reasonable efforts to assist the veteran in obtaining private 
medical records.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998); 38 U.S.C.A. § 5103A (West 2002).  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2006). Weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy of disuse are relevant factors in regard to joint 
disability. 38 C.F.R. § 4.45 (2006). Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2006).

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Degenerative 
arthritis is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint involved. 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations. Id. 

1.  Traumatic Arthritis of the Right and Left Shoulder

The veteran has been awarded separate 10 percent ratings 
under Diagnostic Codes 5299-5203 for traumatic arthritis in 
both the right and left shoulders. See 38 C.F.R. § 4.27 
(2006) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  

Under Diagnostic Code 5203 for impairment of the clavicle or 
scapula, a 10 percent evaluation is assigned for malunion of 
the clavicle or scapula, or nonunion without loose movement 
in either the major or minor arm  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2006).  A 20 percent evaluation is 
assigned for nonunion of the clavicle or scapula with loose 
movement or dislocation in either the major or minor arm. Id.  

Diagnostic Code 5203 also specifies that impairment of the 
clavicle or scapula may also be rated on impairment of 
function of the contiguous joint.  Id.  Further, arthritis 
due to trauma is rated based on limitation of motion for the 
specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5003 (2006).  Thus, Diagnostic Code 5201, for 
limitation of motion of the arm, must also be considered in 
the present case.  

Diagnostic Code 5201 provides a minimum 20 percent rating for 
limitation of motion of the major or minor arm to shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006); See 
also 38 C.F.R. § 4.71a Plate I (2006).  A 30 percent 
evaluation is assigned for limitation of the major arm to 
midway between the side and shoulder level. Id.  A 30 percent 
evaluation is assigned for limitation of the minor arm to 25 
degrees to the side and a 40 percent evaluation is assigned 
for limitation of the major arm to 25 degrees to the side.  
Id.

Treatment records from the William Beaumont Army Medical 
Center and the Brooks Army Medical Center reflect a diagnosis 
of arthritis in both the right and left shoulders with 
continued treatment for pain in both shoulders. (See William 
Beaumont Army Medical Center Records dated from 1999 to 2000 
and Brooks Army Medical Center records dated in 2004).  

During an October 1999 VA examination, the veteran had marked 
tenderness to deep palpation on the anterior aspect of the 
right shoulder.  There was no pain to deep palpation in any 
aspect of the left shoulder.  There was no swelling or 
effusion to either shoulder.  Examination of the right 
shoulder reflects 80 degrees external rotation with pain; 60 
degrees internal rotation with pain; 90 degrees forward 
elevation and further elevation to 100 degrees with some 
pain; and 90 degrees abduction and further abduction to 170 
degrees with some discomfort.  Examination of the left 
shoulder reflects 80 degrees external rotation with 
discomfort; 80 degrees internal rotation with discomfort; 90 
degrees forward elevation and further elevation to 180 
degrees with discomfort; and 90 degrees abduction with 
further abduction to 170 degrees with discomfort.  

During a May 2003 VA examination, the veteran had 150 degrees 
flexion, 110 degrees abduction, 80 degrees external rotation, 
35 degrees internal rotation, 30 degrees adduction, and 20 
degrees extension in the right shoulder.  He had 150 degrees 
flexion, 110 degrees abduction 80 degrees external rotation, 
35 degrees internal rotation, 30 degrees, adduction and 20 
degrees extension in the left shoulder.  He had negative 
impingement and crepitation, grip strengths were equal, and 
he had negative Tinel and Phalen tests.  Deep tendon reflexes 
were 3+ for the biceps on the right, 2+ on the left, and 2+ 
for the triceps and radial periostea bilaterally.  X-rays of 
the right and left shoulder reflect mild degenerative 
arthritis in the glenohumeral joint, as well as postoperative 
changes on the right side arc.

January 2004 Brooks Army Medical Center MRIs reflect marked 
degenerative changes in both shoulders.  A March 2004 note 
from the Brooks Army Medical Center reflects 145 degrees 
forward flexion and 120 degrees abduction in the right 
shoulder; and 160 degrees forward flexion and 150 degrees 
abduction in the left shoulder.  A May 2004 note reflects 130 
degrees forward flexion and 110 degrees abduction in the 
right shoulder; and 160 degrees forward flexion and 110 
degrees abduction in the left shoulder.  The veteran had a 
right shoulder hemiarthroplasty in June 2004 with continued 
degenerative changes post-surgery.  An October 2004 note 
reflects 150 degrees forward flexion and 150 degrees 
abduction in the right shoulder; and 160 degrees forward 
flexion and 160 degrees abduction in the left shoulder.  

During a July 2005 VA examination, the veteran reported 
continuing symptoms of pain in both shoulders as well as 
weakness.  Examination of the right shoulder revealed a non-
tender, anterior deltopectoral incision which measured 15 
centimeters.  The veteran had tenderness along the anterior 
aspect of the shoulder, particularly over the 
acromioclavicular joint and the arthroscopy portals noted on 
the lateral aspect of the shoulder.  There was a mild amount 
of deltoid atrophy, and fatigue related to repeated testing.  
The veteran was only able to lift his right arm five to six 
times in a forward flexed or abducted position.  The had 110 
degrees forward elevation, 110 degrees abduction, 60 degrees 
external rotation, and 35 degrees internal rotation.  The VA 
examiner noted that all planes of motion were accompanied by 
some discomfort.  The veteran's motor strength in the right 
shoulder was 2+ to 3/5 in the rotator cuff musculature, 
deltoid, triceps, and biceps.

Examination of the left shoulder revealed well-healed 
arthroscopic portals.  The veteran had 150 degrees forward 
elevation, 140 degrees abduction, 65 degrees external 
rotation and 60 degrees internal rotation, with a painful arc 
of motion over the terminal 15 to 20 degrees of each motion 
tested, with particular pain on forward elevation and 
internal rotation.  There was some fatigue related discomfort 
in the left shoulder as well as on repetitive motor testing, 
but the veteran could lift his upper extremity about three 
times more than he could on the right.  Motor strength in the 
left upper extremity in the periscapular muscles was 5/5.  
The examiner stated that this was not unusual, given the fact 
that the veteran had not had a hemiarthroplasty with 
subsequent periscapular muscle wasting and atrophy on the 
left.  


There was no evidence of instability in either shoulder.  
Neurological examination in both upper extremities showed 
brisk deep tendon reflects in the triceps, biceps, and 
brachial radials.  There was no sensory deficit and motor 
strength in the forearm and hand was good.  X-rays of the 
right shoulder demonstrated a well placed hemiarthroplasty 
with some secondary degenerative changes in the 
acromioclavicular joint, which had previously been surgically 
resected by arthroscopy, but had been incompletely surgically 
resected.  X-rays of the left shoulder demonstrated 
moderately severe arthritic changes at the acromioclavicular 
joint as well as the glenohumeral joint.  The examiner 
concluded that the veteran had significant functional 
impairment in the right shoulder, with weakness on repetitive 
use, due to muscle weakness and pain.  In the left shoulder, 
impairment due to arthritic changes in the glenohumeral joint 
was pronounced.  

In a June 2006 addendum, the July 2005 VA examiner stated 
that during examination, he had included both the veteran's 
subjective complaints of pain, and on physical examination 
had reviewed the veteran's inability to lift his right arm on 
a repetitive basis, indicating some fatigue-related 
discomfort.  With respect to the veteran's right and left 
shoulder disabilities, and his cervical spine disability, the 
examiner opined that pain had the primary impact, rather than 
fatigue, in producing functional impairment.  The examiner 
indicated that the veteran did not demonstrate any evidence 
of significant weakened movement, excess fatigability, 
incoordination, or pain on use other than that included in 
the examination.  

Medical evidence of record does not reflect nonunion or loose 
motion of the clavicle or scapula in either the right or left 
shoulder to warrant a higher 20 percent evaluation under 
Diagnostic Code 5203.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2006).

The Board finds that with consideration for limitation of 
motion due to pain and weakness, the veteran's right shoulder 
disability most closely resembles a 20 percent evaluation 
under Diagnostic Code 5201 for limitation of motion to 
shoulder level. See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  October 1999 and July 2005 VA examinations show that 
the veteran has right shoulder forward elevation limited to 
between 100 degrees and 110 degrees with pain.  The Board 
notes that shoulder level is at approximately 90 degrees. See 
38 C.F.R. § 4.71a Plate I (2006).  The May 2003 VA 
examination and 2004 Brooks Army Medical Center records 
reflect a greater degree of forward elevation, but do not 
indicate whether the veteran had additional pain with motion 
or other functional limitations.  The July 2005 VA 
examination further indicated that the veteran had weakness 
with repetitive motion.  Thus, with consideration of 
functional loss due pain, fatigability, pain on movement, and 
weakness, the Board finds that a higher 20 percent evaluation 
is warranted for the veteran's traumatic arthritis in the 
right shoulder. See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

There is no evidence, however, to support the assignment of a 
rating in excess of 20 percent for right shoulder disability.  
Even considering his complaints of pain on motion and 
functional impairment due to pain, there is no evidence that 
the veteran's right shoulder disability results in limitation 
of motion midway between the side and shoulder level.  A 
higher (30 percent) rating under Diagnostic Code 5201 would 
be inappropriate.  The evidence is also devoid of any 
evidence of recurrent dislocation of the right shoulder, 
which support a higher rating under Diagnostic Code 5203.

The Board finds that in increased evaluation is not warranted 
for traumatic arthritis in the left shoulder.  An October 
1999 VA examination shows that the veteran had 180 degrees 
forward elevation and 170 degrees abduction in the left 
shoulder with some discomfort.  A May 2003 VA examination 
reflects 150 degrees flexion and 110 degrees abduction in the 
left shoulder.  Treatment notes from the Brooks Army Medical 
Center in 2004 show that the veteran had 160 degrees forward 
elevation in the left shoulder and between 110 degrees and 
160 degrees abduction on the left.  The July 2005 VA 
examination reflects 150 degrees forward elevation and 140 
degrees abduction with pain over the last 15 to 20 degrees of 
motion.  The medical evidence of record shows that the 
veteran has motion well above shoulder level on the left, 
even with the consideration of limitation of motion due to 
pain.  Thus, the Board finds that a higher 20 percent 
evaluation is not warranted under Diagnostic Code 5201 or 
traumatic arthritis of the left shoulder.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2006).  

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, the functional loss due to pain has already 
been considered in the veteran's 10 percent evaluation for 
limitation of motion in the left shoulder, confirmed painful 
motion, which would otherwise be noncompensable under the 
appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 (2006).  The veteran is not 
entitled to a higher evaluation under Diagnostic Code 5010 
for traumatic arthritis of the left shoulder, where his 
disability does not involve two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations. See 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 
5003 and 5010 (2006).

2.  Degenerative Disc Disease of the Cervical Spine

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a. The first amendment, which pertained 
to the evaluation of intervertebral disc syndrome under 
Diagnostic Code 5293, became effective on September 23, 2002. 
67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002). The most recent 
revisions, codified in Diagnostic Codes 5235 through 5243, 
became effective on September 26, 2003. 61 Fed. Reg. 51,457; 
68 Fed. Reg. 51,458 (Aug. 27, 2003); See also 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2006). The new criteria include 
a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine, which reflects 
normal ranges of motion of the cervical spine and 
thoracolumbar spine. The Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria. VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, both the 
old and the new regulations will be considered for the period 
after the change was made. See VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g) (West 2002).

The veteran was assigned an initial 10 percent evaluation 
under Diagnostic Code 5293-5290.  Rating by analogy is 
appropriate for an unlisted condition where a closely related 
condition, which approximates the anatomical localization, 
symptomatology, and functional impairment, is available. 38 
C.F.R. § 4.20 (2006).  

Diagnostic Code 5290, applicable prior to September 26, 2003, 
assigns a 10 percent disability rating for slight limitation 
of motion of the cervical spine, a 20 percent rating for 
moderate limitation of motion, and a 30 percent rating for 
severe limitation of motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).   

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  
38 C.F.R. § 4.6 (2006).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue. Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

The RO also considered whether a higher evaluation was 
available under Diagnostic Code 5293.  Diagnostic Code 5293 
for intervertebral disc syndrome, applicable prior to 
September 23, 2002, assigns a 20 percent evaluation for 
moderate symptoms with recurring attacks; a 40 percent 
evaluation for severe, recurring attacks with intermittent 
relief; and a 60 percent evaluation for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to site 
of diseased disc with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to Sept. 23, 
2002).

Diagnostic Code 5293, effective September 23, 2002, evaluates 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations for 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002). A 20 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months. Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. Id. at Note (1). "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Id. When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. Id. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. Id. at Note (2). If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. Id. at Note (3). 

The revised the schedular criteria for the rating of spine 
disabilities, effective from September 26, 2003, evaluates 
degenerative arthritis of the spine based on limitation of 
motion under the General Rating Formula for Disease and 
Injuries of the Spine. See 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2006); See also Diagnostic Code 5003.  A 10 percent 
evaluation is assigned for forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, a combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spam, guarding, or localized tenderness not 
resulting in abnormal gain or abnormal contour; or, vertebral 
body fracture with loss of 50 percent or more height.  Id.  A 
20 percent evaluation is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. Id.  A 30 percent evaluation 
is assigned for forward flexion of the cervical spine at 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine. Id. A 40 percent evaluation is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
favorable ankylosis of the entire thoracolumbar spine. Id.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Id. at Note 1. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Id. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. Id. The 
combined range of motion range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees. Id. The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion. 
Id.

Under Diagnostic Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. Id. at Note (1). If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. Id. at Note (2).

VA and private treatment records reflect a diagnosis of 
degenerative disc disease in the cervical spine with 
continuing complaints of pain. (See VA Treatment Records, 
August 2000 to October 2000; William Beaumont Army Medical 
Center Records, 1999 to 2000; and Treatment Records from the 
Mary Fisher Clinic, September 1998 to September 2000.)

During an October 1999 VA examination, there was no pain to 
deep palpation in any aspect of the posterior part of the 
neck.  The veteran had 25 degrees forward flexion with no 
discomfort in his back, 10 degrees extension with some 
discomfort, 30 degrees right and left lateral flexion with 
some discomfort, and 40 degrees rotation with some 
discomfort.  

A September 2000 treatment report from the Mary Fisher clinic 
reflects a diagnosis of C7 radiculopathy.  The veteran had 
radiculopathy along the left side.  There was decreased 
cervical range of motion into left side bending and extension 
with noted instability for sitting for any length of time 
greater than 15 minutes, pain, and postural dysfunction.  

A May 2003 VA examination reflects 60 degrees flexion, 35 
degrees extension, 40 degrees right rotation, and 35 degrees 
left rotation in the cervical spine.  X-rays reflect 
degenerative joint disease in the cervical spine.  

A September 2003 letter from Dr. T.W.N., in support of a 
request for administrative leave from employment, indicates 
that chronic pain and physical limitations due to 
degenerative disc disease of the cervical spine decreased the 
veteran's ability to perform his duties at work.  

January 2004 MRI completed at the Brooks Army Medical Center 
reflects moderate multi-level degenerative changes. 

During a July 2005 VA examination, the veteran reported 
continuing symptoms of pain in his neck.  Examination of the 
cervical spine demonstrated diffuse tenderness along the 
posterior aspect of the lower cervical spine.  The veteran 
had 60 degrees forward flexion, 20 degrees extension, 20 
degrees side bending on both the right and left, 40 degrees 
rotation to the right, and 60 degrees rotation to the left.  
There was no Lhermitte's phenomenon noted on axial loading.  
A paraspinal muscle spasm was noted throughout range of 
motion tested.  The veteran also demonstrated some facial 
grimacing, but did not embellish his symptoms during the 
course of range of motion testing.  The paraspinal spasm 
extended into the trapezius muscles as well as on both 
shoulders.  The examiner concluded that the cervical spine 
did not demonstrate any significant functional impairment 
issues, with fatigue and related discomfort.  The examiner 
noted, however, that there was a significant amount of 
degenerative disc disease which appeared to have progressed 
over the last several years.  A June 2006 addendum indicates 
that the veteran did not demonstrate any evidence of 
significant weakened movement, excess fatigability, 
incoordination, or pain on use other than that included in 
the examination.  

The veteran was assigned a 10 percent evaluation for 
degenerative disc disease of the cervical spine under 
Diagnostic Code 5290, in applicable prior to and from 
September 26, 2003.

The Board finds that the veteran's degenerative disc disease 
of the cervical spine most closely approximates a 10 percent 
evaluation under Diagnostic Code 5290 for slight limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).   The veteran's October 1999 VA examination reflects 
25 degrees forward flexion with no discomfort; 10 degrees 
extension, 30 degrees right and left lateral flexion, and 40 
degrees rotation.  May 2003 and July 2005 VA examinations, 
however, reflect a greater range of motion in the cervical 
spine.  The May 2003 VA examination reflects 60 degrees 
flexion, 35 degrees extension, 40 degrees right rotation, and 
35 degrees left rotation.  The July 2005 VA examination 
reflects 60 degrees forward flexion, 20 degrees extension, 20 
degrees right and left lateral flexion, 40 degrees rotation 
to the right, and 60 degrees rotation to the left.  The Board 
finds that veteran's disability is not shown to result in 
moderate limitation of motion to warrant a higher 20 percent 
evaluation under Diagnostic Code 5290.  Id.


From September 26, 2003, Diagnostic Code 5242 is also 
applicable.  The Board finds that veteran's disability is 
properly assigned a 10 percent evaluation under Diagnostic 
Code 5242.  The Board notes that during the July 2005 VA 
examination, the veteran exhibited forward flexion of the 
cervical spine greater than 40 degrees, but he had a combined 
range of motion greater than 170 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2006).  The July 2005 VA 
examination also showed localized tenderness and muscle spasm 
as described for a 10 percent evaluation.  Id.  

The veteran is not shown to have forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; a combined range of motion of the cervical spine 
not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour to warrant a higher 20 percent evaluation.  
Id.  The Board has considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  During the July 2005 examination, the 
veteran did demonstrate some facial grimacing and exhibited 
paraspinal spasm.  However, functional loss due to pain has 
already been considered in the veteran's 10 percent 
evaluation, and functional loss is not shown to result in the 
level of disability required for the assignment of a higher 
20 percent evaluation under Diagnostic Code 5242.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  The July 2005 
VA examiner noted that the cervical spine did not demonstrate 
any significant functional impairment issues, with fatigue 
and related discomfort.  

The Board has considered whether a higher evaluation is 
warranted for intervertebral disc syndrome under Diagnostic 
Code 5293 (effective prior to Sept. 23, 2002), Diagnostic 
Code 5293 (effective from Sept. 23, 2002) or under Diagnostic 
Code 5243 (effective Sept. 26, 2003).  The September 2000 
treatment report from the Mary Fisher Clinic reflects C7 
radiculopathy with decreased cervical range of motion into 
left side bending and extension, instability with sitting, 
pain, and postural dysfunction.  The Board notes, however, 
that the more recent July 2005 VA examination did not reflect 
cervical radiculopathy.  Indeed, the veteran had an 
essentially negative neurological examination.  The May 2003 
and October 1999 VA examination reports also showed an 
essentially neurological work-up with respect to the 
veteran's cervical spine disability.  

The Board finds that a higher 20 percent evaluation is not 
warranted under Diagnostic Code 5293 for intervertebral disc 
syndrome, applicable prior to September 23, 2002.  Medical 
evidence, to include the September 2000 report from the Mary 
Fisher Clinic, did not reflect intervertebral disc syndrome 
which was characterized by moderate symptoms with recurring 
attacks.  

The veteran is not shown to have intervertebral disc syndrome 
with incapacitating episodes, requiring bed rest prescribed 
by a physician and treatment by a physician, having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months to warrant a higher 20 percent under either 
Diagnostic Code 5293 (effective Sept. 23, 2002) or under 
Diagnostic Code 5243 (effective Sept. 26, 2003).  The record 
is essentially silent in this respect.

The veteran is not shown to warrant a higher evaluation by 
combining separate evaluations for chronic orthopedic and 
neurologic manifestations with evaluations for all other 
disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective Sept. 23, 2002).  As noted above, the veteran does 
not warrant a higher evaluation under Diagnostic Code 5242 
for chronic orthopedic manifestations of his cervical spine 
disability.  There is also, quite simply, no evidence that 
the veteran suffers from mild, incomplete paralysis of the 
radial nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 
8511, 8512, 8513.  

The Board has also considered the veteran's own statements in 
support of his claims.  However, competent medical evidence 
does not show that the veteran's cervical spine disability 
has increased to a degree which warrants a higher rating 
evaluation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).



C.  Conclusion

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

In this case, the veteran has reported that he is unemployed 
due to his shoulder and cervical spine disabilities.  The 
record shows that he suffers from significant service-
connected and nonservice-connected disabilities.  The Board 
finds that the service-connected right and left shoulder and 
cervical spine disabilities, while clearly affecting his 
ability to work, is fully contemplated in his current 
evaluation under the rating schedule.  The service-connected 
right and left shoulder and cervical spine disabilities do 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Therefore, these disabilities do not 
warrant referral for an extra-schedular evaluation.


The Board concludes that the evidence supports a 20 percent 
rating for traumatic arthritis of the right shoulder.  The 
preponderance of the evidence is against finding that the 
veteran's traumatic arthritis of the left shoulder has 
increased to warrant a higher rating evaluation.  The 
preponderance of the evidence is against finding that the 
veteran's degenerative disc disease of the cervical spine has 
increased to warrant a higher rating evaluation.  	In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

A 20 percent rating for traumatic arthritis of the right 
shoulder is granted, subject to the law and regulations 
governing the payment of monetary benefits. 

An increased rating for traumatic arthritis of the left 
shoulder, in excess of 10 percent, is denied.

An increased rating for degenerative disc disease of the 
cervical spine, in excess of 10 percent, is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


